UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT For the transition period from N/A to N/A Commission file No. 000-50875 BAZI INTERNATIONAL, INC. (Exact name of small business issuer as specified in its charter) Nevada 84-1575085 (State of incorporation) (I.R.S. Employer Identification Number) 1730 Blake Street, Suite 305 Denver, CO 80202 (Address of principal executive offices) (303) 316-8577 (Issuer’s telephone number) Indicate by check mark whether the Registrant (1)has filed all reports required by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days: YesxNo  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No  Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non–accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b–2 of the Exchange Act. (Check one): Large accelerated filer  Accelerated filer  Non–Accelerated filer  Small reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act). YesNox As of November 14, 2011 the Company had48,594,507 shares of its $.001 par value common stock issued and outstanding. Table of Contents TABLE OF CONTENTS PAGE NO. PART IFINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 1 Condensed Consolidated Balance Sheets September 30, 2011 and December 31, 2010 1 Condensed Consolidated Statements of Operations Three Months Ended September 30, 2011 and 2010 and Nine Months Ended September 30, 2011 and 2010 2 Condensed Consolidated Statements of Cash Flows Nine Months Ended September 30, 2011 and 2010 3 Notes to Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 20 PART IIOTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Submission of Matters to a Vote of Security Holders 20 Item 5. Other Information 20 Item 6. Exhibits 21 Signatures -i- Table of Contents PART I FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS BAZI INTERNATIONAL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30 December 31, 2010* ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of$8,001 and $1,843, respectively Inventory, net of allowance for obsolescence of $10,472 and $28,022, respectively Prepaid expenses and other current assets Deferred offering costs - Deferred loan costs Total current assets Intangible assets, net Property and equipment, net Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Return reserve Accrued payroll and benefits Accrued interest Other accrued expenses Notes payable Total current liabilities Long term liabilities: Senior secured convertible notes payable Total liabilities Commitments and Contingencies (see Note 4) SHAREHOLDERS’ EQUITY (DEFICIT): Preferred stock, authorized 5,000,000 shares, $.001par value, none issued or outstanding - - Common stock, authorized 200,000,000 and 50,000,000 shares, $.001 par value 48,594,507 and 19,952,170 shares issued and outstanding respectively Additional paid in capital Accumulated (deficit) ) ) Total shareholders’ equity (deficit) ) ) Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. * Derived from audited Financial Statements -1- Table of Contents BAZI INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three and Nine Months Ended September 30, 2011 and 2010 For the Three Months Ended September 30, 2011 For the Three Months Ended September 30, 2010 For the Nine Months Ended September 30, 2011 For the Nine Months Ended September 30, 2010 Net sales $ Cost of goods sold Gross profit Operating expenses: Selling and marketing expenses General and administrative expenses Research and development expenses 86 Depreciation and amortization Total operating expenses Net (loss) from operations ) Other income (expense) Interest income 25 Interest (expense) Gain on disposal of asset - - Total other income (expense) Net (loss) $ ) $ ) $ ) $ ) Net (loss) per common share Basic and diluted net (loss) per share $ ) $ ) $ ) $ ) Weighted average common shares outstanding, basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. -2- Table of Contents BAZI INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, 2011 For the Nine Months Ended September 30, 2010 Cash flows from operating activities: Net income (loss) $ ) $ ) Adjustments to reconcile Depreciation and amortization Gain on disposal of asset - ) Stock and stock options issued for services Amortization of note discount Change in valuation reserve on other current assets - ) Change in allowance for doubtful accounts ) Change in allowance for inventory obsolescence ) ) Change in allowance for product returns ) ) Changes in assets and liabilities: Accounts receivable ) Inventory Prepaid expenses and other current assets ) Accounts payable and accrued expenses ) Accrued interest Net cash (used) by operating activities ) ) Cash flows from investing activities: Proceeds from sale of equipment - Capital expenditures - ) Net cash (used) by investing activities - ) Cash flows from financing activities: Issuance of common stock, net of fees and penalties Issuance of senior secured convertible notes - Proceeds from bridge loan financing - Repayment of loan ) - Net cash provided from financing activities NET INCREASE IN CASH ) CASH AND CASH EQUIVALENTS, BEGINNING OF THE PERIOD CASH AND CASH EQUIVALENTS, END OF THE PERIOD $ $ SUPPLEMENTAL CASH FLOW DISCLOSURE Accrued interest paid by issuance of seniorsecured convertible notes payable $ $ Accrued interest paid by issuance of common stock $ $ - Senior secured convertible notes payable paid by common issuance of common stock $ $ - Deferred offering costs paid by issuance of common stock $ $ - Discount on senior secured convertible notes payable recorded to additional paid in capital $ - $ Loan fees incurred from the issuance of senior secured convertible notes $ - $ ) Bridge notes paid by issuance of senior notes $ - $ Interest paid in cash $ - $ - The accompanying notes are an integral part of these condensed consolidated financial statements. -3- Table of Contents BAZI INTERNATIONAL, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1.ORGANIZATION, OPERATIONS AND BASIS OF PRESENTATION Organization and Business The consolidated financial statements include those of Bazi International,Inc., formerly named XELR8 Holdings, Inc., and its wholly owned subsidiaries, Bazi Company, Inc., formerly VitaCube Systems,Inc., Bazi, Inc., formerly known as XELR8,Inc., XELR8 International,Inc. and XELR8 Canada, Corp.Bazi International, Inc. and its wholly owned subsidiaries are collectively referred to herein as the “Company.” We develop, market, sell and distribute Bazi®, the Company’s flagship liquid nutritional supplement drink.Until January 18, 2010, our principal channel of distribution was through a multilevel distributor network.The Company terminated its multilevel distributor network compensation plan in favor of a retail and direct-to-consumer, online sales model in January 2010.We are currently distributing Bazi® through select retail channels, online, and through our existing database of customers. As a result of the determination to implement our new distribution strategy, and the termination of our multilevel distributor model, most of our top distributors terminated their relationship with the Company during the first quarter of 2010.Total sales for the nine months ended September 30, 2011 were therefore materially lower than our sales during the comparable period in 2010 and will be lower for the year ended December 31, 2011 relative to total sales for the year ended December 31, 2010. Historically, the Company has also sold certain products directly to professional and Olympic athletes and professional sports teams. Our objective is to continue with an endorser program using professional and Olympic athletes to build brand awareness for Bazi® and promote the Company’s products. While we currently focus our sales and marketing efforts on Bazi®, we have also offered eight different nutritional products and supplements that have historically been sold under the XELR8™ brand. We have discontinued the XELR8™ brand, including many of our nutritional products, and instead are focusing our sales and marketing efforts on Bazi®.Those nutritional products and supplements that we determine to continue to market and sell will be repositioned under the Bazi® brand, thereby capitalizing on the interest in the Bazi® brand created as a result of the Company’s marketing and public relations efforts. Current Liquidity and Management’s Plan The Company currently has negative working capital of approximately $1,447,450, excluding deferred offering and deferred loan cost, and is seeking financing to provide for its short- and long-term working capital requirements, including payment for certain marketing, product manufacturing, and other services provided for which the Company is currently in arrears, totaling approximately $688,000.The Company anticipates that the level of financing necessary to provide for its working capital requirements through the remainder of 2011 is approximately $2.0 million to fully execute its marketing and business plan.No assurances can be given that the Company will be successful in raising the estimated required capital.In the event the Company is unable to raise the estimated required capital, or otherwise consummate an extraordinary corporate transaction, the Company will be required to discontinue operations, as we will be unable to continue as a going concern. -4- Table of Contents Basis of Presentation The condensed interim financial statements included herein have been prepared by the Company, without audit, pursuant to the rulesand regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rulesand regulations, although the Company believes that the disclosures made are adequate to make the information presented not misleading. The condensed interim financial statements and notes thereto should be read in conjunction with the financial statements and the notes thereto, included in the Company’s Annual Report to the Securities and Exchange Commission for the fiscal year ended December31, 2010, filed on Form10-K on March31, 2011. The accompanying condensed interim financial statements have been prepared, in all material respects, in conformity with the standards of accounting measurements set forth in FASB Accounting Standards Codification (the ASC Topic 270) and reflect, in the opinion of management, all adjustments necessary to summarize fairly the financial position and results of operations for such periods in accordance with accounting principles generally accepted in the United States of America. All adjustments are of a normal recurring nature. The results of operations for the most recent interim period are not necessarily indicative of the results to be expected for the full year. The accompanying balance sheet assumes the continued operations of the Company, which in turn is dependent on an increase in revenue. The Company's ability to achieve positive cash flow resulting from its new business plan is uncertain. Principles of Consolidation The accompanying financial statements include the accounts of the Company and its wholly owned subsidiaries Bazi Company, Inc., Bazi, Inc., XELR8 International, Inc. and XELR8 Canada, Corp.All inter-company accounts and transactions have been eliminated in the preparation of these consolidated statements. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Management believes that the estimates utilized in the preparation of financial statements are prudent and reasonable.Actual results could differ from these estimates. Revenue Recognition In accordance with Staff Accounting Bulletin 104 “Revenue Recognition in Financial Statements”, revenue is recognized at the point of shipment, at which time title is passed. Net sales include sales of products, slotting fees, discounts and freight and handling charges. With approved credit, we provide wholesale customers payment terms of up to net 30 days. Allowances for Product Returns Allowances for product returns are recorded at the time product is shipped. As a result of the termination of our multilevel marketing network model, our return policy changed on March 1, 2010, to a 20 day money back guarantee. Additionally, the Company is now shipping product to wholesale vendors who have a right to return the first orders based upon agreed terms. To date the Company has not shipped a significant quantity subject to these wholesalers and has not received any returns. -5- Table of Contents We will monitor our return estimate on an ongoing basis and may revise allowances to reflect our experience. Our ambassador sales subject to a reserve for product returns for customer sales at the end of the nine months ended September 30, 2011 was $100,193. To date, product expiration dates have not played any role in product returns, and we do not anticipate that they will be in the future because of the marketing focus on Bazi®, a product that has a one year shelf life and therefore it is unlikely for us to have expired product returned to us. Inventory Inventory is stated at the lower of cost or market on a FIFO (first-in first-out) basis. Provision is made to reduce excess or obsolete inventory to the estimated net realizable value. The Company purchases for resale a liquid dietary supplement, a sports hydration drink and a protein shake. Inventory is comprised of the following: September 30, December 31, 2010 Raw materials $ - $ Finished goods Provision for obsolete inventory ) ) $ $ A summary of the reserve for obsolete and excess inventory is as follows: September 30, December 31, Balance as of January 1 $ $ (Reduction of) / Addition to provision ) Write-off of obsolete inventory ) ) $ $ Intangible Assets Intangible assets, to date, have consisted of the direct costs incurred for application fees and legal expenses associated with trademarks on the Company’s products.The Company’s intangible assets, consisting of trademarks and patent costs, are being amortized over their estimated life of 15 years. The Company evaluates the useful lives of its intangible assets annually and adjusts the lives according to the expected useful life. An impairment was not deemed necessary in either 2011 or 2010. Deferred Finance Costs Deferred finance costs, to date, have consisted of the direct costs incurred for commissions, application fees and legal expenses associated with the origination of the Company’s senior secured convertible notes issued during 2010 (“Senior Notes”).On January 5, 14 and 26, 2011, Senior Notes with the principle amount of $2,207,911 plus accrued interest converted to common stock based on the conversion terms of the Notes. As a result of the termination the Company expensed the deferred finance costs associated with those Senior Notes in the amount of $433,677. The remaining deferred finance costs are being amortized over the 5 year term of the loan on an effective interest rate basis, and the total expense is expected to be $447,258 (including the cost of the termination) for the year ended December 31, 2011. The Company has amortized $445,971 to interest expense for the nine months ended September 30, 2011 compared to $47,703 for the nine months ended September 30, 2010. As of September 30, 2011 the Company has $19,290 recorded as deferred finance costs. -6- Table of Contents Deferred Offering Costs Deferred offering costs, to date, have consisted of the direct costs incurred to issue shares classified as equity, such as underwriting, accounting and legal fees, printing costs, and taxes, and are treated as a reduction of the proceeds when the stock is issued as a charge directly to additional paid in capital. These direct costs incurred before equity shares are issued and classified as an asset until the stock is issued. However, if consummation of the equity offering is not probable, or the offering is aborted, such costs should be expensed. On June 21, 2011, the Company signed a $10 million stock purchase agreementwith Lincoln Park Capital Fund, LLC ("LPC"). At the time the Company files a registration related to this transaction with the SEC and the SEC has declared effective this registration statement, the Company will have the right over a 36-month period to sell shares of common stock to LPC, up to the aggregate commitment of $10 million. In consideration for entering into the $10 million agreement, the Company issued to LPC 837,447 shares of our common stock as a commitment fee, which the Company recorded as a deferred offering cost of $92,119, and shall issue up to 837,447 additional shares pro rata, when and if, LPC purchases at the Company's discretion the $10 million aggregate commitment. Income Taxes The Company accounts for income taxes in accordance with ASC Topic 740. Under the asset and liability method of ASC Topic 740 deferred tax assets and liabilities are recognized for the estimated future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax basis. Deferred tax assets and liabilities are measured using enacted tax rates in effect for the year in which those temporary differences are expected to be recovered or settled. Based on management’s assessment of ASC Topic 740, the Company does not have an accrual for uncertain tax positions as of September 30, 2011. There have been no income tax related interest or penalties assessed or recorded and if interest and penalties were to be assessed, the Company would charge interest and penalties to income tax expense. It is not anticipated that unrecognized tax benefits would significantly increase or decrease within 12 months of the reporting date. The Company files income tax returns in the U.S. and various state jurisdictions and there are open statutes of limitations for taxing authorities to audit the Company’s tax returns from 2006 through the current period. Stock-Based Compensation Total share-based compensation expense, for all of the Company’s share-based awards recognized for the nine months ended September 30, 2011, was $464,479as compared to $820,020 for the nine months ended September 30, 2010. The Company uses a Black-Scholes option-pricing model (Black-Scholes model) to estimate the fair value of the stock option grant. The use of a valuation model requires the Company to make certain assumptions with respect to selected model inputs. Expected volatility was calculated based on the historical volatility of the Company’s stock price over the contractual term of the option. The expected life will be based on the contractual term of the option and expected employee exercise and post-vesting employment termination behavior. Currently it is based on the simplified approach provided by SAB 107. The risk-free interest rate is based on U.S. Treasury zero-coupon issues with a remaining term equal to the expected life assumed at the date of the grant. The following were the factors used in the Black Sholes model in the quarters to calculate the compensation cost: Ninemonths ended Ninemonths ended September 30, 2011 September 30, 2010 Stock price volatility 123.48 – 208.96 % 142.0 – 153.4 % Risk-free rate of return 0.15 – 2.02 % 0.5 – 2.21 % Annual dividend yield - % - % Expected life 0.5 to 5 Years 2.25 to 5 Years -7- Table of Contents Net Loss Per Share Earnings per share require presentation of both basic earnings per common share and diluted earnings per common share.Since the Company has a net loss for all periods presented since inception, common stock equivalents are not included in the weighted average calculation since their effect would be anti-dilutive. Recent Accounting Pronouncements We have reviewed all recently issued, but not yet effective, accounting pronouncements and do not believe the future adoption of any such pronouncements may be expected to cause a material impact on our financial condition or the results of our operations. NOTE 2. SHAREHOLDERS’ EQUITY The authorized capital stock of the Company consists of 200,000,000 shares of common stock,$.001 par value, and 5,000,000 shares of preferred stock,$.001 par value. The holders of the common stock are entitled to receive, when and as declared by the Board of Directors, dividends payable either in cash, in property or in shares of the common stock of the Company. Dividends have no cumulative rights and dividends will not accumulate if the Board of Directors does not declare such dividends. Through September 30, 2011, no dividends have been declared or paid by the Company. On May 25, 2010 the Company granted Sanford Greenberg 170,000 shares of common stock (the “Greenberg Shares”) in connection with his resignation from the Board of Directors, and to incentivize Mr. Greenberg to continue to promote, market and sell the Company’s products, and 325,000 options previously issued to Mr. Greenberg were cancelled.The Greenberg Shares are restricted from resale. On July 2, 2010, the Company completed the Senior Note offering, and as a result, per the Placement Agent Agreement, issued to John Thomas Financial and its affiliates (“JTF”) 2,500,000 shares of common stock of the Company. On August 17, 2010, the Company entered into an endorsement agreement with the American Basketball Association (the “ABA”) whereby it granted the ABA and its principal 75,000 shares of common stock of the Company. These shares are restricted from resale. On September 15, 2010 the Company entered into a transaction with Mr. Greenberg whereby it exchanged 277,776 options that it had previously granted Mr. Greenberg for 160,000 shares of common stock (the “Greenberg Exchange Shares”). As the value of the options that were returned to the Company, as valued using the Black Sholes Model, exceeded the value of the stock given to Mr. Greenberg, the Company did not record an additional expense as a result of the exchange. These shares are restricted from resale. On September 17, 2010 and September 27, 2010 the Company completed the sale of 500,000 and 250,000 units (individually, a “Unit” and collectively, the “Units”), respectively, in a private placement transaction resulting in gross proceeds of $100,000 and $50,000, respectively (the “Unit Offering”).Each Unit sold in connection with the Unit Offering was sold at $0.20 per Unit. Each Unit consists of one share of common stock and one warrant to purchase a share of common stock at an exercise price of $0.50 per share.The Units were offered solely to accredited individual and institutional investors. On October 1, 2010, JTF, the placement agent in connection with the Note Financing, exercised its over-allotment option and placed an additional $84,500 in aggregate principal amount of Secured Notes (the “Final Closing”). Net proceeds to the Company in connection with the final closing after the deduction of selling commissions and legal expenses of the final closing were approximately $63,314. -8- Table of Contents On December 2, 2010, the Company issued a promissory note in favor of an accredited investor in the principal amount of $100,000 (the "Note"), together with 100,000 warrants exercisable for shares of the Company's common stock at $.0.30 per share ("Warrants"). The Note is due and payable on or before the earlier to occur on December 1, 2011 or the date the Company consummates a private placement or public offering of equity securities resulting in gross proceeds to the Company of at least $150,000. The Note accrues interest at the rate of eight percent (8%) per annum, and ranks junior to the Company's currently issued and outstanding Senior Secured Convertible Notes, and senior to all other indebtedness of the Company. On December 27, 2010 and December 31, 2010 the Company completed the sale of an additional 300,000 and 300,000 Units, respectively, in a private placement transaction resulting in gross proceeds of $45,000 and $45,000, respectively. The Units were offered solely to accredited individual and institutional investors. The Units were offered and sold pursuant to an exemption from the registration requirements of the Securities Act of 1933, as amended (the “Securities Act”), pursuant to Regulation D and/or Section 4(2) thereunder. Each Unit sold in connection with the Unit Offering was sold at $0.15 per Unit. Each Unit consisted of one share of common stock and one warrant to purchase a share of common stock at an exercise price of $0.30 per share.The shares of common stock and the shares underlying the warrants have not been registered under the Securities Act. On January 13, 2011, the Company completed the sale of 593,333 Units in two private placement transactions resulting in aggregate gross proceeds of $89,000. Each Unit sold in connection with the Unit Offering was sold at $0.15 per Unit. Each Unit consists of one share of common stock and one warrant to purchase a share of common stock at an exercise price of $0.30 per share. The Units were offered solely to accredited individual and institutional investors. No commissions or other fees were paid in connection with the sale of the Units. Additionally, on January 13, 2011, the Company signed a one year agreement with DC Consulting to consult on investor relations programs at the Company. The Company agreed to pay DC Consulting 250,000 shares of common stock and 250,000 warrants to purchase a share of common stock at an exercise price of $0.30 per share. In addition, on January 5, 14 and 26, 2011, the Company exchanged Senior Notes in the aggregate principal amount, including accrued interest, of $2,382,813 for 15,885,396 shares of its common stock (the "Note Conversion"). The Senior Notes were converted into common stock according to their terms, at a conversion price of $0.15 per share. As a result of the Note Conversion, only $119,129 aggregate principal amount of Senior Notes remain issued and outstanding. No commissions or other fees were paid in connection with the conversion of the Senior Notes. As a result of the conversion the Company expensed the deferred offering costs associated with these Notes in the amount $433,677 to interest expense as well as the unamortized beneficial conversion feature associated with these converted Notes in the amount of $616,935. On January 28, 2011, the Company completed the sale of an additional 3,333,334 Units in private placement transactions resulting in aggregate gross proceeds of $500,000. The Units were offered solely to accredited individual and institutional investors. No commissions or other fees were paid in connection with the sale of the Units. Proceeds from the sale of the Units will be used for general working capital purposes, and to finance certain sales and marketing initiatives of the Company. On February 17, 2011, the Company issued three directors a total of 48,438 shares of common stock for services provided to the Company. On March 14, 2011, the Company terminated the exclusive investment banking agreement with JTF, dated December 23, 2009, and releasing the Company from any further obligation to JTF under the investment banking agreement. In consideration for the termination of the investment banking agreement, and any liability thereunder, the Company agreed to issue JTF 500,000 shares of the Company's common stock. -9- Table of Contents On April 7, 2011, the Company engaged Emerging Growth Communications L.L.C. to provide the Company with financial public relations services. The Company agreed to pay Emerging Growth Communications 100,000 shares of common stock. On June 10, 2011, the Company entered into an investment banking agreement with JTF, pursuant to which the Company engaged them to render investment banking services for a period of one year from the date of the agreement. On June 21, 2011, the Company signed a $10 million stock purchase agreement (the "Purchase Agreement") with Lincoln Park Capital Fund, LLC ("LPC"). At the time the Company files a registration statement related to this transaction with the SEC and the SEC has declared effective this registration statement, the Company will have the right over a 36-month period to sell shares of common stock to LPC, up to the aggregate commitment of $10 million. In consideration for entering into the $10 million agreement, the Company issued to LPC 837,447 shares of our common stock as a commitment fee, which the Company recorded as a deferred offering cost of $92,119, and shall issue up to 837,447 additional shares pro rata, when and if, LPC purchases at the Company's discretion the $10.0 million aggregate commitment. On August 10, 2011, the Company issued four directors a total of 94,389 shares of common stock for services provided to the Company. On August 26, 2011, the Company issued four employees and a consultant of the Company a total of 500,000 shares of common stock for services provided to the Company. On June 22, 2011, the Company completed the sale of 5,000,000 Units in a private placement transaction resulting in aggregate gross proceeds of $500,000. Each Unit consists of one share of common stock and one warrant to purchase a share of common stock at an exercise price of $0.25 per share for three years. The Units were offered solely to accredited individual and institutional investors. No commissions or other fees were paid in connection with the sale of the Units. Proceeds from the sale of the Units will be used for general working capital purposes, and to finance certain sales and marketing initiatives of the Company. The Units also contained registration rights agreement which required the Company to file a registration statement with a prescribed timeframe. At September 30, 2011 the Company did not believe that it would file the registration statement and have it declared effective within the required timeframe and consequently has recorded a liability of $17,500. On September 15, 2011, the Company completed the sale of 750,000 Units in a private placement transaction resulting in aggregate gross proceeds of $75,000. Each Unit consists of one share of common stock and one warrant to purchase a share of common stock at an exercise price of $0.25 per share for three years. The Units were offered solely to accredited individual and institutional investors. No commissions or other fees were paid in connection with the sale of the Units. Proceeds from the sale of the Units will be used for general working capital purposes, and to finance certain sales and marketing initiatives of the Company. The Units also contained registration rights agreement which required the Company to file a registration statement with a prescribed timeframe. At September 30, 2011 the Company did not believe that it would file the registration statement and have it declared effective within the required timeframe and consequently has recorded a liability of $2,625. -10- Table of Contents NOTE 3. SENIOR SECURED CONVERTIBLE NOTES On March 5, 2010, the Company consummated the sale of Senior Notes in the aggregate principal amount of $1.23 million (“Note Financing”) to a limited number of accredited investors (the “First Closing”).The purchase price of the Senior Notes consisted of $1,000,500 of gross proceeds before deferred financing costs of $318,311 and the cancellation of $230,000 in aggregate principal amount (and related accrued interest of $3,019) of the Bridge Notes previously issued by the Company, in which Bridge Notes were converted into Senior Notes in connection with the Note Financing.Net proceeds to the Company after both the deduction of selling commissions and expenses of the Note Financing were approximately $915,000 after giving effect to the issuance of the Bridge Notes.The Bridge and Senior Notes contained a beneficial conversion feature at the date of issue as a result of the market price of the stock trading at a price higher than the conversion price of $0.15, resulting in the recording of the Bridge and Senior Notes at a discount of $21,333 and $411,173, respectively. On June 7, 2010, the Company completed a second closing of Senior Notes resulting in gross proceeds of $500,000(the “Second Closing”), and before deferred financing costs of $120,198. Net proceeds to the Company from the Second Closing after the deduction of selling commissions, and expenses of the Second Closing, were approximately $379,802. On July 2, 2010, the Company completed a third closing of Senior Notes resulting in gross proceeds of $500,000 (the “Third Closing”) and before deferred finance costs of $80,256.Net proceeds to the Company from the Third Closing after the deduction of selling commissions, and expenses of the Third Closing, were approximately $419,744. The Senior Notes issued at the Third Closing contained a beneficial conversion feature at the date of issuance as a result of the market price of common stock trading at a price higher than the conversion price of $0.15, which will result in the recording of the Senior Notes at a discount of $233,333. The Secured Notes are due July 2, 2015 and accrue interest at the rate of 10% per annum payable semi-annually in arrears on June 15 and December 15 of each year. On August 12, 2010, the Company paid the first interest installment on the Senior Notes by issuing additional Senior Notes to the holders (“PIK Notes”) totaling$35,567.The PIK Notes will mature on the same date as the underlying Senior Notes.Additionally, the PIK Notes have a beneficial conversion feature at the date of issuance as a result of the market price of our common stock trading at a price higher than the conversion price of $0.15, which resulted in the recording of the PIK Notes at a discount of $7,113. The beneficial conversion discount on the Bridge Notes was fully amortized at conversion, and the discount on the Senior Notes and the PIK Notes will be amortized on the effective interest method, over the term of the Senior Notes. On October 1, 2010, John Thomas Financial, Inc., the placement agent in connection with the Note Financing (the “Placement Agent”), exercised its over-allotment option and placed an additional $84,500 in aggregate principal amount of Secured Notes (the “Final Closing”). Net proceeds to the Company in connection with the Final Closing after the deduction of selling commissions and expenses of the Final Closing were approximately $63,314. These Notes also contained a beneficial conversion feature at the date of issuance as a result of the market price of our common stock trading at a price higher than the conversion price of $0.15, whichresulted in the recording of the Senior Notes at a discount of $45,067. On December 15, 2010, the Company paid the second interest installment on the Senior Notes by issuing additional Senior Notes to the holders (“PIK Notes”) totaling$121,882.The PIK Notes will mature on the same date as the underlying Senior Notes.Additionally, the PIK Notes have a beneficial conversion feature at the date of issuance as a result of the market price of our common stock trading at a price higher than the conversion price of $0.15, which resulted in the recording of the PIK Notes at a discount of $40,627. -11- Table of Contents In addition, on January 5, 14 and 26, 2011, the Company exchanged Senior Notes in the aggregate principal amount, including accrued interest, of $2,382,813 for 15,885,396 shares of its common stock (the "Note Conversion"). The Senior Notes were converted into common stock according to their terms, at a conversion price of $0.15 per share. As a result of the Note Conversion, only $119,129 aggregate principal amount of Senior Notes remain issued and outstanding. No commissions or other fees were paid in connection with the conversion of the Senior Notes. As a result of the conversion the Company expensed the deferred offering costs associated with these Notes in the amount of $433,677 to interest expense as well as the unamortized beneficial conversion feature associated with these converted Notes in the amount of $616,935. In connection with the First Closing on March 5, 2010, we entered into a Placement Agency Agreement with the Placement Agent. The Placement Agent agreed to act on a best efforts basis with respect to the sale of Secured Notes in an aggregate principal amount of up to $2,000,000 (with an over-allotment option of up to $1,000,000). Under the Placement Agency Agreement, the Placement Agent received a placement fee equal to 10% of the gross proceeds of the Secured Notes sold by the Placement Agent and a non-accountable expense allowance of 3% of the gross proceeds of the Note Financing.As a result of the consummation of the Third Closing, we issued 2,500,000 shares of common stock to the Placement Agent.We have the option, after effectiveness of the Registration Statement, to repay all outstanding principal and interest under the Secured Notes if the volume weighted average price of our shares of common stock has exceeded $1.00 for the preceding 30 consecutive trading days.The Company intends to use the proceeds from the issuance of the Senior Notes to implement the Company's marketing strategy, for operating expenses and for general corporate purposes. Senior Convertible Notes September 30, 2011 Senior Convertible Notes issued $ Accrued Interest paid in kind Bridge Notes converted (including accrued interest) Total senior notes outstanding, at par Beneficial conversion feature allocated to additional pain in capital ) Net discounted senior notes Amortization of note discount Notes converted into common stock ) Senior secured notes balance $ The Senior Notes issued at the First Closing are due on March 5, 2015.The Senior Notes issued at the Second Closing are due on June 7, 2015.The Senior Notes issued at the Third Closing are due on July 2, 2015, and the Senior Notes issued at the Final Closing are due on October 1, 2015.As of September 30, 2011 only Notes from the First and Third closing remain outstanding. All issuances accrue interest at the rate of 10% per annum payable semi-annually in arrears on June 15 and December 15 of each year, and interest is payable, at the option of holders of a majority of the aggregate principal amount of outstanding Senior Notes, in either cash or PIK Notes. As of June 30, 2010, the Company inadvertently failed to make the first interest payment.As a result, the Senior Notes related to the First and Second Closing accrued an additional three percent (3%) interest until they were paid in kind on August 12, 2010.At any given time (prior to the maturity date) the holders of the Senior Notes may elect to convert the outstanding principal and accrued interest from either issuance into shares of the Company’s common stock, at a conversion price of $0.15 per share, subject to certain adjustments. All issuances of the Senior Notes are secured by the intangible assets of the Company. On June 15, 2011, the Company paid the third interest installment on the Senior Notes by issuing additional Senior Notes to the holderstotaling$5,940.The PIK Notes will mature on the same date as the underlying Senior Notes. -12- Table of Contents NOTE 4.COMMITMENTS & CONTINGENCIES On April 24, 2010 the Company entered into a lease for corporate office space for the period commencing June 1, 2010 to July 31, 2013. As of September 30, 2011, the Company has a total remaining obligation under the lease of $127,681. NOTE 5.GOING CONCERN The Company’s consolidated financial statements are prepared in conformity with generally accepted accounting principles in the United States of America applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.However, as shown in the consolidated financial statements, the Company has sustained substantial losses from operations since inception, and as of September 30, 2011, had an accumulated deficit of $31,573,708, a working capital deficit of $1,447,450, excluding deferred offering and deferred loan cost, and only $10,614 in cash and cash equivalents. In addition, the Company has used, rather than provided, cash in the Company’s operations, using $1,146,828 in net cash to fund operating activities for the nine months ended September 30, 2011. These factors, among others, raise substantial doubt that the Company will be able to continue as a going concern for a reasonable amount of time, absent additional financing.These consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue operations.The Company's continuation as a going concern is contingent upon its ability to obtain additional financing, and to generate revenue and cash flow to meet its obligations on a timely basis. It is management’s plan to obtain additional working capital through borrowing or equity financing, which may not be available. NOTE 6.SUBSEQUENT EVENTS The Company's management reviewed all events through the date of this report and there were no material events to report. -13- Table of Contents Item 2. MANAGEMENT’S DISCUSSION AND ANAYLSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Cautionary Note Regarding Forward-Looking Statements This report contains “forward-looking” statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 and is subject to the safe harbor created by those sections.We intend to identify forward-looking statements in this report by using words such as “believes,” “intends,” “expects,” “may,” “will,” “should,” “plan,” “projected,” “contemplates,” “anticipates,” “estimates,” “predicts,” “potential,” “continue,” or similar terminology. These statements are based on our beliefs as well as assumptions we made using information currently available to us. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. Because these statements reflect our current views concerning future events, these statements involve risks, uncertainties, and assumptions. Actual future results may differ significantly from the results discussed in the forward-looking statements. These risks include changes in demand for our products, changes in the level of operating expenses, our ability to expand our network of distributors, changes in general economic conditions that impact consumer behavior and spending, product supply, the availability, amount, and cost of capital to us and our use of such capital, and other risks discussed in this report. Additional risks that may affect our performance are discussed under “Risk Factors Associated with Our Business” in our Annual Report on Form 10-K for the fiscal year ended December 31, 2010. Readers are cautioned not to place undue reliance on the forward-looking statements contained in this report. Overview We develop, market, sell and distribute Bazi®, the Company’s flagship liquid nutritional supplement drink.Until January 18, 2010, our principal channel of distribution was through a multilevel distributor network.The Company terminated its multilevel distributor network compensation plan in favor of a retail and direct-to-consumer, online sales model in January 2010.We are currently distributing Bazi® through select retail channels, online, and through our existing database of customers.As a result of the determination to implement our new distribution strategy, and the termination of our multilevel distributor model, most of our top distributors terminated their relationship with the Company during the first quarter of 2010.Total sales for the nine months ended September 30, 2011 were therefore materially lower than our sales during the comparable period in 2010 and will be lower for the year ended December 31, 2011 relative to total sales for the year ended December 31, 2010. Historically, the Company has also sold certain products directly to professional and Olympic athletes and professional sports teams. Our objective is to continue with an endorser program using professional and Olympic athletes to build brand awareness for Bazi® and promote the Company’s products. While we currently focus our sales and marketing efforts on Bazi®,we have also offered eight different nutritional products and supplements that have historically been sold under the XELR8™ brand. We have discontinued the XELR8™ brand, including many of our nutritional products, and instead are focusing our sales and marketing efforts on Bazi®.Those nutritional products and supplements that we determine to continue to market and sell will be repositioned under the Bazi® brand, thereby capitalizing on the interest in the Bazi® brand created as a result of the Company’s marketing and public relations efforts. The description of our business describes the business being conducted by Bazi International,Inc. The Company is currently listed for quotation on the Over-the-Counter Bulletin Board (“OTCBB”) under the symbol BAZI.OB.As of November 14, 2011, the Company had 4 full time employees. -14- Table of Contents Current Liquidity and Management’s Plan The Company currently has negative working capital of approximately $1,447,450,excluding deferred offering and deferred loan cost, and is seeking financing to provide for its short- and long-term working capital requirements, including payment for certain marketing, product manufacturing, and other services provided for which the Company is currently in arrears, totaling approximately $688,000.The Company anticipates that the level of financing necessary to provide for its working capital requirements through the remainder of 2011 is approximately $2.0 million to fully execute it's marketing and business plan.No assurances can be given that the Company will be successful in raising the estimated required capital.In the event the Company is unable to raise the estimated required capital, or otherwise consummate an extraordinary corporate transaction, the Company will be required to discontinue operations, as we will be unable to continue as a going concern. Critical Accounting Policies and Estimates Discussion and analysis of our financial condition and results of operations are based upon financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenue and expenses, and related disclosure of contingent assets and liabilities. On an on-going basis, we evaluate our estimates; including those related to collection of receivables, inventory obsolescence, sales returns and non-monetary transactions such as stock and stock options issued for services. We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We believe the following critical accounting policies affect our more significant judgments and estimates used in the preparation of our financial statements. Revenue Recognition In accordance with Staff Accounting Bulletin 104 “Revenue Recognition in Financial Statements”, revenue is recognized at the point of shipment, at which time title is passed. Net sales include sales of products, sales of marketing tools and freight and handling charges. With approved credit, we provide wholesale customers payment terms of up to net 30 days. Allowances for Product Returns.Allowances for product returns are recorded at the time product is shipped. As a result of the termination of our multilevel marketing network model, our return policy changed on March 1, 2010, to a 20 day money back guarantee. Additionally, the Company is now shipping product to wholesale vendors who have a right to return the first orders based upon agreed terms. To date the Company has not shipped a significant quantity subject to these wholesalers and has not received any returns. We will monitor our return estimate on an ongoing basis and may revise allowances to reflect our experience. Our ambassador sales subject to a reserve for product returns for customer sales at the end of the nine months ended September 30, 2011 was $100,193. To date, product expiration dates have not played any role in product returns, and we do not anticipate that they will be in the future because of the marketing focus on Bazi®, a product that has a one year shelf life and therefore it is unlikely for us to have expired product returned to us. Inventory Valuation. Inventories are stated at the lower of cost or market on a first-in first-out basis. A reserve for inventory obsolescence is maintained and is based upon assumptions about current and future product demand, inventory whose shelf life has expired and market conditions. A change in any of these variables may require additional reserves to be taken. We reserved $10,472 for obsolete inventory as of September 30, 2011 and $28,022 as of December31, 2010. Stock Based Compensation.Many equity instrument transactions are valued based on pricing models such as Black-Scholes, which require judgments by us. Values for such transactions can vary widely and are often material to the financial statements. -15- Table of Contents Effective January1, 2006, we adopted ASC Topic 718, which requires compensation costs related to share-based transactions, including employee stock options, to be recognized in the financial statements based on fair value. In March2005, the Securities and Exchange Commission (the “SEC”) issued Staff Accounting Bulletin No.107 (“SAB107”) regarding the SEC’s interpretation of ASC Topic 718 and the valuation of share-based payments for public companies. We have applied the provisions of SAB107 in its adoption of ASC Topic 718. We adopted the provisions of ASC Topic 718 using the modified prospective transition method. In accordance with this transition method, the company’s consolidated financial statements for prior periods have not been restated to reflect the impact of ASC Topic 718. Under the modified prospective transition method, share-based compensation expense for the first quarter of 2006 includes compensation expense for all share-based compensation awards granted prior to, but for which the requisite service has not yet been performed as of January1, 2006, based on the grant date fair value estimated in accordance with the original provisions of ASC Topic 718. Share-based compensation expense for all share-based compensation awards granted after January1, 2006 is based on the grant date fair value estimated in accordance with the provisions of ASC Topic 718. Results of Operations For the three months ended September 30, 2011 compared to the three months ended September 30, 2010. The discussion below first presents the results of the quarter ended September 30, 2011 followed by the results of the quarter ended September 30, 2010. Net Sales. Net sales for the three months ended September 30, 2011 decreased to $314,567 as compared to $490,997 for the three months ended September 30, 2010. The decrease in net sales is principally attributable to the continued loss of direct customers caused by the change in the Company’s business model in January 2010, which sales decrease was partially offset by an increase in sales through the Company’s retail distribution channels.Sales of Bazi® during the quarter represented 96% of total sales, the same as the comparable period in 2010, with legacy products representing 4% of total sales. Gross Profit. Gross profit for the three months ended September 30, 2011 decreased to $133,024 as compared to $304,553 for the three months ended September 30, 2010.Gross profit as a percentage of revenue (gross margin) decreased to 42% as compared to 62% during the quarter ended September 30, 2010.The decrease in the gross profit was a result of of increased sales from the wholesale channel which result in a lower gross margin and the associated charges to revenue for slotting fees and discounts for wholesalers and distributors, and a one-time charge to cost of goods for the change in the 2oz bottle design. Sales and Marketing Expenses. Sales and marketing expenses for the three months ended September 30, 2011 decreased to $361,308 as compared to $449,072 for the three months ended September 30, 2010.Sales and marketing expenses principally include the commissions that we paid our sales representatives, salaries and costs associated with marketing activities. The decrease in sales and marketing expense is primarily due to the decreased commissions and salary expense as a result of the lower sales and the restructuring of the marketing group. General and Administrative Expense. General and administrative expenses for the three months ended September 30, 2011 decreased to $376,210 as compared to $950,273 for the three months ended September 30, 2010.The decrease is a result of lower administrative and executive salary expenses as a result of termination of certain executives, and the restructuring of additional management contracts and the decrease in web related expenses as a result of the change in sales strategy from direct to consumer to wholesale.During the quarter ended September 30, 2010 a $550,000 in non-recurring expenses were taken in stock based compensation expense as a result of a fee paid to a Placement Agent in connection with Note Financing. -16- Table of Contents Interest Expense. Interest expense for the three months ended September 30, 2011 decreased to $11,368 as compared to $103,651 for the three months ended September 30, 2010.This decrease was a result of the conversion of most of the Senior Secured Notes in January 2011. Net Loss. Our net loss for the three months ended September 30, 2011 was $620,546 as compared to $1,201,151 for the three months ended September 30, 2010.Our net loss per share for the three months ended September 30, 2011 was ($0.01) per share as compared to ($0.07) per share for the three months ended September 30, 2010.The decreased net loss is principally the result of lower general and administrative expenses, which were offset by a lower gross margin as a result of the increased sales in the wholesale channel. The loss per share decrease was a result of a higher number of shares outstanding. For the nine months ended September 30, 2011 compared to the nine months ended September 30, 2010. The discussion below first presents the results of the nine months ended September 30, 2011 followed by the results of the nine months ended September 30, 2010. Net Sales. Net sales for the nine months ended September 30, 2011 decreased to $1,105,328 as compared to $1,817,127 for the nine months ended September 30, 2010. The decrease in net sales is principally attributable to the continuing loss of customers caused by the change in business model in January 2010, which decrease in sales was partially offset by sales attributable to the Company’s retail channel.The Company currently anticipates that the number of customers will continue to decrease as the Company transitions to its new wholesale business model. Gross Profit. Gross profit for the nine months ended September 30, 2011 decreased to $479,767 as compared to $1,254,993 for the nine months ended September 30, 2010. Gross profit as a percentage of revenue (gross margin) during the nine months ended September 30, 2011 decreased to 43 % as compared to 69% during the nine months ended September 30, 2010. The decrease in the gross profit was a result of lower revenue and more sales made in the wholesale channel that has a lower gross margin as a result of lower prices, slotting fees and discounts. Sales and Marketing Expenses. Sales and marketing expenses for the nine months ended September 30, 2011 decreased to $1,477,888 as compared to $1,677,196 for the nine months ended September 30, 2010. Sales and marketing expenses principally include the commissions, costs associated with producing marketing materials, promotional activities and sales events, and salaries. The decrease in sales and marketing expense is primarily due to the decreased revenue compared to the prior year, and therefore the commissions that we paid our multilevel distributors who sold our product and the salaries of the marketing group as a result of the restructuring of the group.This decrease was partially offset by the increased cost of outside marketing consultants hired by the Company to build the Bazi brand and the attendance at sales events and conferences. General and Administrative Expenses. General and administrative expenses for the nine months ended September 30, 2011 decreased to $1,422,916 as compared to $1,920,783 for the nine months ended September 30, 2010. The decrease is a result of lower stock based compensation expense, mostly as a result of the fees associated with the Note Financing to the Placement Agent, relocation of the Company’s corporate offices, lower administrative and executive salary expenses and consultant expenses, as a result of termination of certain executives, and the restructuring of additional management contracts. The decrease was partially offset by fees to retain consultants to assist the Company with investor relations. Interest Expense. Interest expense for the for the nine months ended September 30, 2011 increased to $1,115,455 as compared to $218,891 for the nine months ended September 30, 2010.This was a result of the interest, amortization of the beneficial conversion feature, and the amortization of the deferred loan costs associated with the Senior Notes. -17- Table of Contents Net Loss.Our net loss for the nine months ended September 30, 2011 was $3,553,287, as compared to $2,592,897 for the nine months ended September 30, 2010. Our net loss per share for the nine months ended September 30, 2011 was ($0.08) per share as compared to ($0.16) per share for the nine months ended September 30, 2010.The increased net loss is principally the result of lower revenue during the nine months ended September 30, 2011 compared to the comparable period in 2010, and the increase in the recorded interest expense as a result of the conversion of the Senior Notes. The loss per share decrease was a result of a higher number of shares outstanding. Liquidity and Capital Resources To date, our operating funds have been provided primarily from sales of our common stock and from the sale of certain debt securities, as described below, and to a lesser degree, cash flow provided by sales of our products. On January 11, 13 and 29, 2010, the Company issued Series A Convertible Notes (the “Bridge Notes”), in the principal amount of $90,000, $90,000 and $50,000 ($230,000 in aggregate), respectively, to two accredited investors.The Bridge Notes were converted into Senior Secured Convertible Notes (“Senior Notes”), as more particularly described below, on March 5, 2010. The Bridge Notes contained a beneficial conversion feature at the date of issuance as a result of the market price of the stock trading at a price higher than the conversion price of $0.15, resulting in the recording of the Bridge Notes at a discount of $21,333. The discount was amortized based on the effective interest rate method over the term of the Bridge Notes, resulting in additional interest expense of $21,333 during the quarter. On March 5, 2010, the Company consummated the sale of Senior Notes in the aggregate principal amount of $1.23 million (“Note Financing”) to a limited number of accredited investors (the “First Closing”).The purchase price of the Senior Notes issued at the First Closing consisted of $1,000,500 of gross proceeds before deferred financing costs of $318,311 and the cancellation of $230,000 in aggregate principal amount (and related accrued interest of $3,019) of the Bridge Notes previously issued by the Company, which Bridge Notes were converted into Senior Notes in connection with the Note Financing.Net proceeds to the Company after giving effect to selling commissions, expenses incurred in connection with the Note Financing and the issuance of the Bridge Notes was approximately $915,000.The Senior Notes contained a beneficial conversion feature at the date of issuances as a result of the market price of the Company’s common stock trading at a price higher than the conversion price of $0.15, resulting in the recording of the Senior Notes at a discount of approximately $411,000. On June 7, 2010, the Company completed a second closing of Senior Notes resulting in gross proceeds of $500,000 (“Second Closing”), and before deferred financing costs of $120,198. Senior Notes accrue interest at the rate of 10% per annum payable semi-annually in arrears on June 15 and December 15 of each year.Interest is payable at the option of holders of a majority of the aggregate principal amount of outstanding Senior Notes, in either cash or additional Senior Notes (“PIK Notes”).At any given time (prior to the maturity date) the holders of the Senior Notes may elect to convert the outstanding principal and accrued interest due with respect to the Senior Notes into shares of the Company’s common stock at a conversion price of $0.15 per share or 11,556,793 shares, subject to certain adjustments. The Senior Notes are secured by the intangible assets of the Company. On July 2, 2010, the Company issued an additional $500,000 of Senior Notes (the “Third Closing”) and before deferred finance costs of $80,256.Net proceeds to the Company from the Third Closing after the deduction of selling commissions, and expenses of the Third Closing, were approximately $419,744. The Senior Notes issued at the Third Closing contained a beneficial conversion feature at the date of issuance as a result of the market price of common stock trading at a price higher than the conversion price of $0.15, which will result in the recording of the Senior Notes at a discount of $233,333. The Secured Notes are due July 2, 2015 and accrue interest at the rate of 10% per annum payable semi-annually in arrears on June 15 and December 15 of each year. -18- Table of Contents On August 12, 2010, the Company paid the first interest installment on the Senior Notes by issuing PIK Notes totaling $35,567.The PIK Notes will mature on the same date as the underlying Senior Notes. Additionally, the PIK Notes have a beneficial conversion feature at the date of issuance as a result of the market price of our common stock trading at a price higher than the conversion price of $0.15, which resulted in the recording of the PIK Notes at a discount of $7,113. On September 17, 2010 and September 27, 2010 the Company completed the sale of 500,000 and 250,000 units (individually, a “Unit” and collectively, the “Units”), respectively, in a private placement transaction resulting in gross proceeds of $100,000 and $50,000, respectively (the “Unit Offering”). The Units were offered solely to accredited individual and institutional investors. The Units were offered and sold pursuant to an exemption from the registration requirements of the Securities Act of 1933, as amended (the “Securities Act”), pursuant to Regulation D and/or Section 4(2) thereunder. Each Unit sold in connection with the Unit Offering was sold at $0.20 per Unit. Each Unit consisted of one share of common stock and one warrant to purchase a share of common stock at an exercise price of $0.50 per share.The shares of common stock and the shares underlying the warrants have not been registered under the Securities Act. On October 1, 2010, John Thomas Financial, Inc., the placement agent in connection with the Note Financing exercised its over-allotment option and placed an additional $84,500 in aggregate principal amount of Secured Notes (the “Final Closing”). Net proceeds to the Company in connection with the Final Closing after the deduction of selling commissions and legal expenses of the Final Closing were approximately $63,314. On December 2, 2010, the Company issued a promissory note in favor of an accredited investor in the principal amount of $100,000 (the "Note"), together with 100,000 warrants exercisable for shares of the Company's common stock at $.0.30 per share ("Warrants"). The Note is due and payable on or before the earlier to occur of December 1, 2011 or the date the Company consummates a private placement or public offering of equity securities resulting in gross proceeds to the Company of at least $150,000. The Note accrues interest at the rate of eight percent (8%) per annum, and ranks junior to the Company's currently issued and outstanding Senior Secured Convertible Notes, and senior to all other indebtedness of the Company. On December 27, 2010 and December 31, 2010 the Company completed the sale of an additional 300,000 and 300,000 Units, respectively, in a private placement transaction resulting in gross proceeds of $45,000 and $45,000, respectively. The Units were offered solely to accredited individual and institutional investors. The Units were offered and sold pursuant to an exemption from the registration requirements of the Securities Act of 1933, as amended (the “Securities Act”), pursuant to Regulation D and/or Section 4(2) thereunder. Each Unit sold in connection with the Unit Offering was sold at $0.15 per Unit. Each Unit consisted of one share of common stock and one warrant to purchase a share of common stock at an exercise price of $0.30 per share.The shares of common stock and the shares underlying the warrants have not been registered under the Securities Act. On January 13, 2011, the Company completed the sale of 593,333 Units in two private placement transactions resulting in aggregate gross proceeds of $89,000. Each Unit sold in connection with the Unit Offering was sold at $0.15 per Unit. Each Unit consists of one share of common stock and one warrant to purchase a share of common stock at an exercise price of $0.30 per share. The Units were offered solely to accredited individual and institutional investors. No commissions or other fees were paid in connection with the sale of the Units. In addition, on January 5, 14 and 26, 2011, the Company exchanged Senior Notes in the aggregate principal amount, including accrued interest, of $2,382,813 for 15,885,396 shares of its common stock (the "Note Conversion"). The Senior Notes were converted into common stock according to their terms, at a conversion price of $0.15 per share. As a result of the Note Conversion, only $119,129 aggregate principal amount of Senior Notes remain issued and outstanding. No commissions or other fees were paid in connection with the conversion of the Senior Notes. As a result of the conversion the Company expensed the deferred offering costs associated with these Notes in the amount $433,677 to interest expense as well as the unamortized beneficial conversion feature associated with these converted Notes in the amount of $616,935. -19- Table of Contents On January 28, 2011, the Company completed the sale of an additional 3,333,334 Units in private placement transactions resulting in aggregate gross proceeds of $500,000. The Units were offered solely to accredited individual and institutional investors. No commissions or other fees were paid in connection with the sale of the Units. Proceeds from the sale of the Units were used for general working capital purposes, and to finance certain sales and marketing initiatives of the Company. On June 21, 2011, the Company signed a $10 million stock purchase agreement (the "Purchase Agreement") with Lincoln Park Capital Fund, LLC ("LPC"). At the time the Company files a registration statement related to this transaction and the SEC has declared effective this registration statement, the Company will have the right over a 36-month period to sell shares of common stock to LPC, up to the aggregate commitment of $10 million. In consideration for entering into the $10 million agreement, the Company issued to LPC 837,447 shares of our common stock as a commitment fee, which the Company recorded as a deferred offering cost of $92,119, and shall issue up to 837,447 additional shares pro rata, when and if, LPC purchases at the Company's discretion the $10.0 million aggregate commitment. To date the Company has not sold any shares to LPC under the terms of this agreement. On June 22, 2011, the "Company completed the sale of 5,000,000 Units in a private placement transaction resulting in aggregate gross proceeds of $500,000. Each Unit consists of one share of common stock and one warrant to purchase a share of common stock at an exercise price of $0.25 per share for three years. The Units were offered solely to accredited individual and institutional investors. No commissions or other fees were paid in connection with the sale of the Units. Proceeds from the sale of the Units will be used for general working capital purposes, and to finance certain sales and marketing initiatives of the Company. In connection with the sale of the Units, the Company entered into a registration rights agreement which required the Company to file a registration statement by October 20, 2011. At September 30, 2011 the Company did not believe that it would file the registration statement and have it declared effective by October 20, 2011timeframe and consequently has recorded a liability of $17,500. On September 15, 2011, the Company completed the sale of 750,000 Units in a private placement transaction resulting in aggregate gross proceeds of $75,000. Each Unit consists of one share of common stock and one warrant to purchase a share of common stock at an exercise price of $0.25 per share for three years. The Units were offered solely to accredited individual and institutional investors. No commissions or other fees were paid in connection with the sale of the Units. Proceeds from the sale of the Units will be used for general working capital purposes, and to finance certain sales and marketing initiatives of the Company. The Units also contained registration rights agreement which required the Company to file a registration statement with a prescribed timeframe. At September 30, 2011 the Company did not believe that it would file the registration statement and have it declared effective within the required timeframe and consequently has recorded a liability of $2,625. We used $1,146,828 of cash for operations in the nine months ended September 30, 2011, as compared to $1,746,788 in the nine months ended June 30, 2010. The use of cash in our operations results from incurring and accruing expenses to suppliers necessary to generate business and service our customers at a time when revenues did not keep pace with expenses and the termination costs of the multilevel marketing program. As of September 30, 2011, we had $10,614 in cash and cash equivalents available to fund future operations. Net working capital deficit deteriorated to $1,447,450, excluding deferred offering and deferred loan cost,at September 30, 2011, as compared to $625,234 at December31, 2010, an increase of $822,216. The Company currently has negative working capital of approximately $1,447,450,excluding deferred offering and deferred loan cost, and is seeking financing to provide for its short-term working capital requirements, including payment for certain marketing, product manufacturing, and other services provided for which the Company is currently in arrears, totaling approximately $688,000.The Company’s anticipates that the level of financing necessary to provide for its working capital requirements through the remainder of 2011 is approximately $2.0 million to fully execute its marketing and business plan.No assurances can be given that the Company will be successful in raising the estimated required capital.In the event the Company is unable to raise the estimated required capital, the Company will beunable to continue as a going concern. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or to amounts and classification of liabilities that may be necessary if the Company is unable to continue as a going concern. -20- Table of Contents Customer Concentrations.We had no single customer that accounted for any substantial portion of our revenues. Off-Balance Sheet Items.We have no off-balance sheet items as of September 30, 2011. Item 3 – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK A smaller reporting company is not required to provide the information required by this item. Item 4 – CONTROLS AND PROCEDURES Prior to the filing of this report, the Company’s management carried out an evaluation, under the supervision and with the participation of its Chief Executive Officer and the Chief Financial Officer, of the effectiveness of the design andoperation of the Company’s disclosure controls and procedures as of the end of the period covered by this report. Based on this evaluation, the Chief Executive Officer and the Chief Financial Officer concluded that the Company’s controls and procedures were effective to ensure that information required to be disclosed by the Company in the reports filed by it under the Securities and Exchange Act of 1934, as amended, is recorded, processed, summarized and reported within the time periods specified in the SEC’s rulesand forms, and include controls and procedures designed to ensure that information required to be disclosed by the Company in such reports is accumulated and communicated to the Company’s management, including the Chief Executive Officer and the Chief Financial Officer of the Company, as appropriate to allow timely decisions regarding required disclosure. There has been no change in the Company’s internal control over financial reporting that occurred during the Company’s most recent fiscal quarter that has materially affected or is reasonably likely to materially affect its internal control over financial reporting. -21- Table of Contents PART II OTHER INFORMATION Item 1. – LEGAL PROCEEDINGS None. Item1A. – RISK FACTORS In addition to the other information set forth in this Quarterly Report on Form 10-Q, you should carefully consider the risk factors disclosed in Item1A, “Risk Factors”, of the Company’s Annual Report on Form 10-K for the fiscal year ended December31, 2010.Such risk factors include, but are not limited to, the Company’s ability to continue as a going concern in the absence of securing additional capital to meet its short-term working capital requirements. Item 2. – CHANGES IN SECURITIES AND USE OF PROCEEDS None. Item 3. – DEFAULTS UPON SENIOR SECURITIES None. Item 4. – SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. Item 5. – OTHER INFORMATION None. Item 6. – EXHIBITS Exhibit No Description Certification of CEO as Required by Rule 13a-14(a)/15d-14 Certification of CFO as Required by Rule 13a-14(a)/15d-14 Certification of CEO as Required by Rule 13a-14(a) and Rule 15d-14(b) (17 CFR 240.15d-14(b)) and Section 1350 of Chapter 63 of Title 18 of the United States Code Certification of CFO as Required by Rule 13a-14(a) and Rule 15d-14(b) (17 CFR 240.15d-14(b)) and Section 1350 of Chapter 63 of Title 18 of the United States Code 101.INS* XBRL Instance Document 101.SCH* XBRL Taxonomy Extension Schema 101.CAL* XBRL Taxonomy Extension Calculation Linkbase 101.DEF* XBRL Taxonomy Extension Definition Linkbase 101.LAB* XBRL Taxonomy Extension Label Linkbase 101.PRE* XBRL Taxonomy Extension Presentation Linkbase * Pursuant to Rule 406T of Regulation S-T, these interactive data files are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933 or Section 18 of the Securities Exchange Act of 1934 and otherwise are not subject to liability. -22- Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the City and County of Denver, State of Colorado, on November 14, 2011. BAZI INTERNATIONAL, INC. By:/s/ Deborah Wildrick Deborah Wildrick Chief Executive Officer By:/s/ Deborah Wildrick Deborah Wildrick Principal Accounting Officer
